BARRY, Judge,
dissenting in part:
The record shows that defendant received five years at hard labor on each of three counts of armed robbery with the sentences to run consecutively.
On counts one and three the sentences were ordered served without benefit of parole, probation or suspension of sentence, as required by La.R.S. 14:64. This was not done in count two.
The failure of the trial court to order defendant’s sentence on count two to be served without benefit of parole, probation or suspension of sentence is an error patent.
This oversight should not be ignored. The conviction should be amended to conform to the statutory requirement. C.Cr.P. Art. 882.